MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                           FILED
court except for the purpose of establishing                          Aug 15 2017, 5:34 am

the defense of res judicata, collateral                                    CLERK
                                                                       Indiana Supreme Court
estoppel, or the law of the case.                                         Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Joann M. Price                                           Curtis T. Hill, Jr.
Merrillville, Indiana                                    Attorney General of Indiana
                                                         Robert J. Henke
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of J.L., A Child in                        August 15, 2017
Need of Services,                                        Court of Appeals Case No.
                                                         45A04-1702-JC-313
L.H., Mother,
                                                         Appeal from the
Appellant-Respondent,                                    Lake Superior Court
        v.                                               The Honorable
                                                         Thomas P. Stefaniak, Jr., Judge
                                                         The Honorable
Indiana Department of Child                              Matthew B. Gruett, Magistrate
Services,
                                                         Trial Court Cause No.
Appellee-Petitioner.                                     45D06-1607-JC-842




Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A04-1702-JC-313 | August 15, 2017          Page 1 of 14
[1]   L.H. (“Mother”) appeals from the juvenile court’s order adjudicating J.L.

      (“Child”) to be a child in need of services (“CHINS”). Mother raises two issues

      for our review, which we restate and consolidate as follows:


                 I.        Whether the juvenile court abused its discretion when it
                           denied Mother’s motion to continue the fact-finding
                           hearing; and


                 II.       Whether there was sufficient evidence presented to support
                           the CHINS adjudication.


[2]   We affirm.


                                       Facts and Procedural History
[3]   Mother is the biological mother of Child, who was born on January 15, 1999.1

      Mother had prior substantiated history with the Indiana Department of Child

      Services (“DCS”) from 2006 when she left Child, who was seven years old at

      the time, with a relative without first notifying the relative. Mother did not

      come back for Child for a few days. In 2012, DCS again became involved with

      Mother, when she no longer wanted Child, who was then 13 years old, in her

      care, due to Child’s behavior. Although Mother did agree to have Child come

      back in her care, “within that month [Child] was placed in foster care through

      the probation department.” Tr. Vol. II at 18-19. Child went into foster care in

      2012 and has remained out of Mother’s care since 2012. During the time since




      1
          K.L. is the father of Child, but does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 45A04-1702-JC-313 | August 15, 2017   Page 2 of 14
      2012, Child has “been in and out of foster care, . . . Department of Corrections

      [(“DOC”)], placements, and things like.” Id. at 17.


[4]   When Child was released from DOC in February 2016, she began living with

      Mother’s father (“Grandfather”) because Mother was not able to care for her

      because Mother was experiencing pregnancy complications. Grandfather never

      had formal guardianship or any form of legal custody of Child. While in DOC,

      Child had been taking medications and attending counseling. However, when

      DCS became involved with Child later in 2016, Grandfather told DCS that he

      had not obtained the medications for her, and she was not in counseling. Id. at

      14.


[5]   In June 2016, DCS began an investigation into Child and Grandfather because

      there were allegations that they were not getting along. They were offered

      services, but at an assessment one month later, they were not participating in

      the services. On July 27, 2016, DCS received a referral that Grandfather no

      longer wanted Child in his home because Child was disrespectful to him, and

      he was no longer able to take care of her. DCS went to Grandfather’s home

      and spoke with Child and Grandfather. Child stated that Grandfather had been

      drinking alcohol all day, that he was intoxicated, and that they had been

      arguing. Id. at 13. As part of the assessment, DCS spoke to Mother, and she

      “stated [Child] could not come stay with her.” Id. at 16. DCS removed Child

      from Grandfather’s care because Grandfather and Mother were unwilling to

      care for Child. Child was placed in foster care.



      Court of Appeals of Indiana | Memorandum Decision 45A04-1702-JC-313 | August 15, 2017   Page 3 of 14
[6]   On July 28, 2016, DCS filed a petition alleging Child to be a CHINS. The

      petition alleged that, “DCS took custody of the child, [Child], due to child’s

      grandfather being unwilling to maintain her in his home, mother’s

      unwillingness to assume custody of the child, [Child]’s mental health concerns

      for which she has not been receiving treatment, and her behaviors requiring

      further intervention.” Appellee’s App. Vol. II at 4. At the initial hearing held the

      same day, Mother did not request counsel and admitted in part and denied in

      part the allegations in the CHINS petition, particularly only denying allegation

      3, which was the allegation about Grandfather drinking every day and acting

      aggressively. Id. at 3, 10-11. The juvenile court took Mother’s CHINS

      admission under advisement “due to [M]other being a licensed nurse and this

      matter is due to the behavior of the child.” Id. at 11-12. The juvenile court later

      allowed Mother to withdraw her admission at the fact-finding hearing.


[7]   Although Mother did not request an attorney initially, the juvenile court later

      appointed counsel to represent Mother at the pretrial hearing. Mother and her

      appointed counsel appeared at the next pretrial hearing on October 19, 2016, at

      which time the fact-finding hearing was set for January 11, 2017. Mother’s

      original appointed counsel discontinued her employment with the county on

      December 31, 2016 and withdrew as Mother’s counsel. Renee Ortega

      (“Ortega”) was subsequently appointed to represent Mother on January 5,

      2017. On January 10, 2017, Ortega filed a motion to continue the fact-finding

      hearing, asserting that Mother did not feel prepared to go forward with the




      Court of Appeals of Indiana | Memorandum Decision 45A04-1702-JC-313 | August 15, 2017   Page 4 of 14
      hearing “with a new attorney on such short notice.” Id. at 18. The juvenile

      court denied the motion the same day.


[8]   At the fact-finding hearing, Mother again requested a continuance and alleged

      that she had not had contact with her original counsel since the October 19

      hearing. Mother also admitted that her original attorney’s office had tried to

      schedule a phone interview with Mother, but that Mother was unable to keep

      the telephone appointment due to work obligations. She stated that thereafter

      she “never got – got a chance to contact anybody.” Tr. Vol. II at 7. The

      juvenile court inquired of Mother as to why she had not let the court know she

      was having problems contacting her counsel. Mother responded that she did

      not know what to do because she had no one advising her. Id. at 8-9. The

      juvenile court then explained that, since Child was turning eighteen years old

      on January 15, which was only four days later, “this is the only opportunity

      that [DCS] has to present evidence in relation to their petition, so there is no

      ability to continue the hearing.” Id. at 8. Ortega reiterated the request for a

      continuance, but stated that she understood the need to move forward and that

      she would proceed as best she could. Id. at 10. The juvenile court denied the

      request and found that a continuance would prejudice DCS because it would

      lose its ability to prosecute the case when Child turned eighteen. Id. at 11. The

      juvenile court then proceeded with the fact-finding hearing.


[9]   At the fact-finding hearing, DCS family case manager Rachel Fesko (“FCM

      Fesko”) testified that she believed that Child was a CHINS because Child had

      been diagnosed with several mental health issues and was not receiving any

      Court of Appeals of Indiana | Memorandum Decision 45A04-1702-JC-313 | August 15, 2017   Page 5 of 14
       kind of treatment and had no one that was “willing to care for her.” Id. at 19-

       20. There was testimony given from family case manager Haley McLean

       (“FCM McLean”) that Mother “was authorized to do a parenting assessment,”

       which she never completed and therapeutic visitation, which she never

       participated in. Id. at 28. During the CHINS proceedings, Mother had asked

       the juvenile court not to authorize services for her because “this had nothing to

       do with her so she did not want to participate in . . . any services.” Id. at 28-29.

       Testimony was given that, prior to DCS involvement, neither Mother nor

       Grandfather were providing Child with what she needed, but that since DCS’s

       involvement, Child was participating in services, working with a therapist, and

       learning independent living skills.


[10]   Mother testified at the hearing that she had not taken Child into her home

       when she was released from DOC because Mother was pregnant and

       experiencing complications and could not handle a “violent kid.” Id. at 43. At

       the hearing, Mother stated that it was not in the best interest of Child to be

       placed with her because of Child’s violent behavior. Id. at 44. Mother testified

       that she did not know who would take care of Child and that she did not know

       what would happen when Child turned eighteen a few days later. Id. at 45-46.


[11]   Child also testified, and when asked if she was willing to move back with

       Mother after her DOC release, Child stated, “I can't make nobody want me.”

       Id. at 48. Child said she was participating in services, counseling, and

       independent living services. Child had obtained a job and was building career

       goals and working on her education with the goal of going to college.

       Court of Appeals of Indiana | Memorandum Decision 45A04-1702-JC-313 | August 15, 2017   Page 6 of 14
[12]   At the conclusion of the fact-finding hearing, the juvenile court granted DCS’s

       petition and found that the permanency plan called for independent living and

       not reunification services. Mother now appeals.


                                      Discussion and Decision

                                        I.      Motion to Continue
[13]   The decision to grant or deny a motion for a continuance is within the sound

       discretion of the trial court. F.M. v. N.B., 979 N.E.2d 1036, 1039 (Ind. Ct. App.

       2012). We will reverse the trial court only for an abuse of that discretion. Id.

       A trial court abuses its discretion when its decision is clearly against the logic

       and effect of the facts or the reasonable and probable deductions that may be

       drawn therefrom. Id. “An abuse of discretion may be found on the denial of a

       motion for a continuance when the moving party has shown good cause for

       granting the motion.” Rowlett v. Vanderburgh Cnty. Office of Family & Children,

       841 N.E.2d 615, 619 (Ind. Ct. App. 2006), trans. denied; see Ind. Trial Rule 53.5.

       No abuse of discretion will be found when the moving party has not shown that

       he was prejudiced by the denial. F.M., 979 N.E.2d at 1039. The party seeking

       a continuance must show that he or she is free from fault. In re B.H., 44 N.E.3d
745, 748 (Ind. Ct. App. 2015), trans. denied.


[14]   Mother argues that the juvenile court abused its discretion when it denied her

       motion to continue the fact-finding hearing. She contends that her motion

       should have been granted because she had not had contact with her original

       counsel since the hearing in October 2016, and Ortega was only appointed to be


       Court of Appeals of Indiana | Memorandum Decision 45A04-1702-JC-313 | August 15, 2017   Page 7 of 14
       her counsel a few days before the fact-finding hearing. Because of this, Mother

       asserts that she was not afforded adequate time to prepare for the hearing and

       gather pertinent evidence. Mother claims she was prejudiced by the denial of

       her motion for continuance because findings of abuse or neglect against a

       parent can have direct consequences on the parent’s ability to maintain or

       secure employment and housing.


[15]   On January 10, 2017, Ortega, who had been newly appointed to represent

       Mother, filed a motion to continue the fact-finding hearing, asserting that

       Mother did not feel prepared to go forward with the hearing “with a new

       attorney on such short notice.” Appellee’s App. Vol. II at 18. The motion also

       alleged that Mother felt her right to a fair trial would be impacted if she was

       required to proceed with the January 11 fact-finding hearing, and she requested

       more time to obtain required documents and to discuss the matter with her

       attorney. Id. The motion was denied the same day by the juvenile court. At

       the fact-finding hearing, Mother orally requested a continuance and alleged that

       she had not had contact with her original counsel since the October 19 hearing.

       She admitted that her original attorney’s office had tried to schedule a phone

       interview with her, but that Mother was unable to keep the telephone

       appointment due to work obligations. She stated that, thereafter, she “never got

       – got a chance to contact anybody.” Tr. Vol. II at 7. The juvenile court asked

       Mother why she had not let the court know she was having problems contacting

       her counsel, and Mother responded that she did not know what to do because

       no one was advising her. Id. at 8-9. The juvenile court then explained that,


       Court of Appeals of Indiana | Memorandum Decision 45A04-1702-JC-313 | August 15, 2017   Page 8 of 14
       because Child was turning eighteen years old four days later, on January 15,

       “this is the only opportunity that [DCS] has to present evidence in relation to

       their petition,” and there was no ability to continue the hearing. Id. at 8.

       Ortega reiterated the request for a continuance, but stated she understood the

       need to move forward and that she would proceed as best she could. Id. at 10.

       The juvenile court denied the request and found that a continuance would

       prejudice DCS because it would lose its ability to prosecute the case when Child

       turned eighteen. Id. at 11.


[16]   Mother argues that she requested the continuance because she needed more

       time to confer with her new attorney and to obtain evidence. However, she did

       not state how she was prejudiced by the denial of her motion to continue the

       fact-finding hearing. She has not stated what evidence she wanted to uncover

       or how the outcome of the fact-finding hearing would have been different if her

       motion had been granted. The evidence presented at the hearing showed that

       Mother had not taken Child into her home when Child was released from DOC

       because Mother was pregnant and experiencing complications; at the hearing,

       Mother testified she did not want Child to live with her. Id. at 43, 45. Mother

       admitted that Child needed services, but stated that she was not willing to take

       care of Child and did not know who would do so. Id. at 45. Mother’s position

       since the beginning of the CHINS proceedings was consistent with her trial

       testimony, and she had not shown how a continuance would have altered the

       outcome of this case. No abuse of discretion will be found when the moving




       Court of Appeals of Indiana | Memorandum Decision 45A04-1702-JC-313 | August 15, 2017   Page 9 of 14
       party has not shown that she was prejudiced by the denial. F.M., 979 N.E.2d at

       1039.


[17]   Additionally, the juvenile court’s reasoning for denying Mother’s continuance

       was that Child was turning eighteen in four days, and at that time, DCS would

       lose jurisdiction over Child and then would not be able to help Child under

       Indiana law. The evidence presented was that Child was in need of certain

       services, and Mother admitted as much in her testimony. Tr. Vol. II at 45.

       Under the circumstances of the present case, we conclude that the denial of

       Mother’s motion to continue the fact-finding hearing was not clearly against the

       logic and effect of the facts or the reasonable and probable deductions which

       may be drawn therefrom. F.M., 979 N.E.2d at 1039. The juvenile court did not

       abuse its discretion when it denied Mother’s motion to continue.


                                        II.      Sufficient Evidence
[18]   CHINS proceedings are civil actions, and therefore, it must be proven by a

       preponderance of the evidence that a child is a CHINS as defined by statute. In

       re L.C., 23 N.E.3d 37, 39 (Ind. Ct. App. 2015) (citing In re N.E., 919 N.E.2d
102, 105 (Ind. 2010)), trans. denied. When we review a CHINS determination,

       we neither reweigh the evidence nor judge the credibility of the witnesses. Id.

       We consider only the evidence that supports the juvenile court’s decision and

       the reasonable inferences drawn therefrom. Id. at 39-40. We will reverse only

       upon a showing that the decision of the juvenile court was clearly erroneous.

       Id. at 40.


       Court of Appeals of Indiana | Memorandum Decision 45A04-1702-JC-313 | August 15, 2017   Page 10 of 14
[19]   Mother argues that insufficient evidence was presented to establish that Child

       was a CHINS. She contends that the evidence presented at the fact-finding

       hearing did not show that she had abandoned Child as required under the

       statute. Mother asserts that the evidence showed that she was consistently

       involved with Child’s plan of care since 2012, that she was physically not able

       to care for Child at the time Child was removed from Grandfather’s care, and

       that she was not ordered to participate in any services. Mother, therefore,

       claims that there was no evidence to support the juvenile court’s finding that

       Child had been abused or neglected by Mother or Grandfather and that Child

       was a CHINS under Indiana Code section 31-34-1-1.


[20]   DCS had the burden of proving by a preponderance of the evidence that Child

       was a CHINS. Ind. Code § 31-34-12-3. Indiana Code sections 31-34-1-1

       through 11 specify the elements of the CHINS definition that the State must

       prove:

                (1) the child is under the age of 18;


                (2) one or more particular set or sets of circumstances set forth in
                the statute exists; and


                (3) the care, treatment, or rehabilitation needed to address those
                circumstances is unlikely to be provided or accepted without the
                coercive intervention of the court.


       In re N.E., 919 N.E.2d at 105. Here, the juvenile court adjudicated Child to be a

       CHINS pursuant to Indiana Code section 31-34-1-1, which provides:


       Court of Appeals of Indiana | Memorandum Decision 45A04-1702-JC-313 | August 15, 2017   Page 11 of 14
               A child is a child in need of services if before the child becomes
               eighteen (18) years of age:


               (1) the child’s physical or mental condition is seriously impaired
               or seriously endangered as a result of the inability, refusal, or
               neglect of the child’s parent, guardian, or custodian to supply the
               child with necessary food, clothing, shelter, medical care,
               education, or supervision; and


               (2) the child needs care, treatment, or rehabilitation that:


               (A) the child is not receiving; and


               (B) is unlikely to be provided or accepted without the coercive
               intervention of the court.


       Therefore, this statute requires “three basic elements: that the parent’s actions

       or inactions have seriously endangered the child, that the child’s needs are

       unmet, and . . . that those needs are unlikely to be met without State coercion.”

       In re S.D., 2 N.E.3d 1283, 1287 (Ind. 2014).


[21]   The evidence presented at the fact-finding hearing showed that Mother was

       unable or unwilling and refused to care for Child. Testimony was given that, at

       the time Child was removed from Grandfather’s care in July 2016, Mother told

       DCS that “[Child] could not come stay with her.” Tr. Vol. II at 16. Evidence

       was presented that Child had not been in Mother’s care since 2012. At the fact-

       finding hearing, Mother testified that she was not willing to care for Child and

       stated she did not know what would happen to Child or who would take care of

       Child when she turned eighteen. Id. at 45-46. FCM Fesko testified that Child

       Court of Appeals of Indiana | Memorandum Decision 45A04-1702-JC-313 | August 15, 2017   Page 12 of 14
       had been diagnosed with several mental health issues and, prior to DCS

       involvement, Child was not receiving any kind of treatment, neither Mother nor

       Grandfather were providing Child with what she needed, and Child had no one

       that was “willing to care for her.” Id. at 19-20. Evidence was also presented

       that, since DCS’s involvement, Child was participating in services, working

       with a therapist, and learning independent living skills.


[22]   Contrary to Mother’s contention that she was not ordered to participate in any

       services, the juvenile court had ordered her to complete a parenting assessment

       and to participate in therapeutic supervised visitation with Child. Appellee’s

       App. Vol. II at 11. At the fact-finding hearing, evidence was presented that

       Mother failed to do either of these. Tr. Vol. II at 26-27, 28, 31-32. We,

       therefore, conclude that sufficient evidence was presented at the fact-finding

       hearing to establish that Mother was unable or refused to supply Child with

       necessary food, clothing, shelter, medical care, education, or supervision, and

       Child’s physical or mental condition was seriously impaired or seriously

       endangered as a result and that Child needed care, treatment, or rehabilitation

       that she was not receiving and was unlikely to be provided without the coercive

       intervention of the court. See Ind. Code 31-34-1-1. Sufficient evidence

       supported the juvenile court’s determination that Child was a CHINS.


[23]   Mother contends that the present case is analogous to In re V.H., 967 N.E.2d
1066 (Ind. Ct. App. 2012), in which a panel of this court reversed a CHINS

       determination because “it was apparent that Mother . . . was addressing V.H.’s

       behavioral issues” and the court could not agree that V.H. needed care,

       Court of Appeals of Indiana | Memorandum Decision 45A04-1702-JC-313 | August 15, 2017   Page 13 of 14
       treatment, or rehabilitation that she was not receiving and was unlikely to be

       provided without the coercive intervention of the court. Id. at 1073. In V.H.,

       although the mother had refused to pick V.H. up after her arrest because she

       wanted V.H. to be involved in counseling before coming back home, the

       mother sought out services for V.H. both before and after DCS became

       involved. Id. at 1073-72. The present case is clearly distinguishable from V.H.

       Here, the evidence showed that Mother did not take any affirmative steps to

       provide Child with services either before or after DCS became involved. The

       present case is also distinguishable because the mother in V.H. was willing to

       take her child back into her home if the child received counseling. Here,

       Mother did not want Child in her home at all and testified that she was not

       willing to care for Child and that she did not know what would happen to Child

       or who would take care of Child when she turned eighteen. Mother’s attempt

       to liken the present case to V.H. is without merit. The juvenile court properly

       determined Child to be a CHINS.


[24]   Affirmed.


[25]   Najam, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A04-1702-JC-313 | August 15, 2017   Page 14 of 14